Citation Nr: 1710627	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  13-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from May 1954 to July 1974, and died in September 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied service connection for the cause of the Veteran's death and denied DIC under 38 U.S.C.A. § 1318.  Original jurisdiction has since been transferred to the VA Regional Office (RO) in North Little Rock, Arkansas.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in February 2014.  A copy of the hearing transcript is of record.

In January 2015, the Board denied the appellant's claims.  She appealed those denials to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded both claims back to the Board in August 2016 for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

"A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency."  Carter v. Shinseki, 26 Vet App. 534, 541 (2014), vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (2015).

The August 2016 JMR identified two bases for remanding this matter back to the Board.  First, in adjudicating the appellant's cause of death claim, the Board relied on an April 2011 VA medical opinion, which stated that it was less likely than not that the Veteran's service-connected diabetes, heart disease, or peripheral vascular disease caused or contributed to his death.  The examiner noted that, while the Veteran had multiple medical conditions at his death, the cause of death was his end-stage cancer with the resultant decision to discontinue aggressive care.  The probability was overwhelming that he would have died of his pancreatic cancer regardless of whether or not he had diabetes, heart disease, or peripheral vascular disease at that point.

The JMR indicated that this opinion was inadequate because the examiner's statements do not explain why the Veteran's service-connected diabetes, heart disease, and peripheral vascular disease did or did not contribute to his death.  Therefore, a supplemental opinion must be obtained on remand.

The second basis for remand identified in the JMR was that the Board's February 2014 hearing did not fulfill the obligations imposed by 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010), which require the hearing officer to fully explain the issues and suggest the submission of evidence which may have been overlooked.  Specifically, the appellant was not informed of how to substantiate her claim for DIC under 38 U.S.C.A. § 1318.  In addition, in her January 2013 substantive appeal, the appellant stated that the Veteran's hospice care nurse told her that the Veteran had gangrene caused by diabetes.  At the hearing, the undersigned did not suggest to the appellant that she have this nurse reduce her opinion to writing.  Therefore, additional corrective notice must be provided to the appellant on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter informing her of the criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318.  Also inform her that she may request the Veteran's hospice care nurse to provide a written opinion that the Veteran had gangrene caused by diabetes, and that the appellant may then submit that opinion in support of her claim for service connection for the cause of the Veteran's death.

2.  Forward the claims file, including a copy of this remand, to the VA examiner who provided the April 2011 opinion regarding the cause of the Veteran's death.  After reviewing the claims file, the examiner should offer a supplemental opinion addressing the following questions:

a)  It is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes, including diabetic nephropathy, contributed to his death?

b)  It is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected peripheral vascular disease contributed to his death?

c) It is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected arteriosclerotic heart disease contributed to his death?

For reference, a service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death.  Rather, it must be shown that there was a causal connection.

Although the examiner should review the file, his/her attention is drawn to the following evidence:

i)  The Veteran was diagnosed with colon cancer in January 2006 and pancreatic cancer in December 2008.  In January 2009, he was relocated from the hospital to hospice care.  He died in September 2009.

ii)  Private treatment records from January 14, 2009, show the Veteran was experiencing renal insufficiency.

iii)  A September 2009 death certificate lists the immediate cause of death as pancreatic cancer, due to or as a consequence of rectal cancer.

iv)  A July 2010 amended death certificate added heart disease, diabetes, and peripheral vascular disease as significant conditions contributing to death, but not resulting in the underlying cause of death.

v)  In a January 2013 statement, the appellant stated her belief that the amended death certificate was issued because diabetes contributed to the gangrene, which also played a role in the Veteran's death.  A treatment note from two days before his death confirms that there was a probable arterial clot of the left foot that resulted in the left great toe appearing purple and black, with the bottoms of all toes on the left foot appearing cyanotic.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

If the April 2011 VA examiner is not available, then forward the claims file to another appropriate examiner, who must comply with the above instructions.

3.  Following completion of the above, readjudicate the appellant's claims for service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318.  If any claim is not granted to the appellant's satisfaction, send her and her representative a supplemental statement of the case and allow them an appropriate time to respond.  Then return the matter to the Board for further adjudication, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




